Citation Nr: 1113682	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis, evaluated as 20 percent disabling prior to April 13, 2009, and as 40 percent disabling from April 13, 2009 to May 6, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 2001.  

The appeal originally came before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a previously assigned 20 percent rating for herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis.  

In January 2009 the Board remanded the Veteran's claim for further development.  

In a rating decision dated in April 2010, the RO increased the evaluation for the low back disability to 40 percent, effective July 1, 2009.  

The Board again remanded the claim in August 2010.  Following this remand, the RO issued a rating decision in December 2010 increasing the disability rating from 20 percent to 40 percent, effective April 13, 2009.  The December 2010 rating decision also awarded a TDIU effective from April 27, 2009.  Then, in a February 2011 rating decision, the RO awarded a total schedular rating (100 percent), effective May 6, 2010, for the low back disability.  

The claims for a higher rating prior to May 6, 2010, remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

With regard to the award of a TDIU, the Veteran did not submit a notice of disagreement (NOD) contesting the effective date awarded.  Thus, that matter is no longer on appeal.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. Prior to February 2, 2007, the evidence demonstrates no more than moderate limitation of motion, considering painful movement, with no showing of ankylosis and without incapacitating episodes of at least 4 weeks in duration over the past year

2.  From February 2, 2007, to May 6, 2010, the evidence demonstrates severe limitation of lumbar motion, with no showing of unfavorable ankylosis and without incapacitating episodes of at least 6 weeks in duration over the past year. 

3.  Throughout the rating period under appeal, the herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis, is productive of subjective complaints of pain radiating into the lower extremities, but the medical evidence demonstrates no objective neurologic manifestations. 


CONCLUSIONS OF LAW

1.  Prior to April 13, 2009, the criteria for the assignment of a rating in excess of 20 percent for the herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect from September 23, 2002, until September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect since September 26, 2003). 

2.  From April 13, 2009, to May 6, 2010, the criteria for the assignment of an evaluation in excess of 40 percent for the herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect from September 23, 2002, until September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date. Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded numerous VA examinations during the period under appellate review, most recently in September 2010, to evaluate the severity of his low back disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain the Veteran's outstanding VA treatment records, his Social Security Administration (SSA) records, and his TSA employment records.  Subsequent to the Board's remand, these records were obtained and are currently associated with the claims file.  

The Board's August 2010 remand also instructed the AMC/RO to schedule the Veteran for a VA examination to determine the current severity of his low back symptomatology and to determine whether his service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.  As indicated, an adequate VA examination was accomplished in September 2010.  

Finally, the Board's August 2010 remand instructed the AMC/RO to review the matter with consideration of all applicable laws and regulations, including a discussion of whether a referral for extraschedular evaluation is warranted under 38 C.F.R. § 3.321.  Subsequent to the Board's remand, the RO issued rating decisions in December 2010 and February 2011.  The RO also issued a supplemental statement of the case in February 2011.  Although none of these adjudications contain a discussion of whether a referral for extraschedular evaluation is warranted under 38 C.F.R. § 3.321, the Board is satisfied that there was substantial compliance with the remand directives in light of the RO's readjudication of the matter, which resulted in assignment of higher ratings, including a TDIU and a schedular 100 percent rating.  

For these reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

A.  Entitlement to an Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his May 2003 claim.

The rating criteria for diseases and injuries of the spine have changed during the pendancy of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, in effect since September 23, 2002, intervertebral disc syndrome (IVDS) is evaluated by one of two alternative methods, applying whichever results in the higher evaluation.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, Note 1 (2002).  The schedular criteria for incapacitating episodes provides a 10 percent evaluation for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

Alternatively, IVDS from September 23, 2002, could be rated by separately evaluating the chronic orthopedic manifestations under the most appropriate orthopedic diagnostic code (Diagnostic Codes 5292 or 5295) and the neurological manifestations under the most appropriate neurologic diagnostic code(s), and then combining the separate evaluations under 38 C.F.R. § 4.25.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Until September 26, 2003, disabilities of the lumbosacral spine could also be rated under the provisions of Diagnostic Code 5292, concerning limitation of motion, or, alternatively, under the provisions of Diagnostic Code 5295, concerning lumbosacral strain. 

Diagnostic Code 5292 provides that a 10 percent rating for slight limitation of motion; a 20 percent rating is assigned for moderate limitation of motion; and a 40 percent rating is assigned for severe limitation of motion.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Diagnostic Code 5295 provides a 10 percent rating for characteristic pain on motion.  A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.

Other potentially applicable Diagnostic Codes in effect prior to September 26, 2003, consist of 5285, concerning fracture, 5286, concerning ankylosis, complete, and 5289, concerning ankylosis.

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.

Under the amended criteria effective September 26, 2003, IVDS (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the formula for rating IVDS based on Incapacitating Episodes, whichever method results in a higher evaluation.  The schedular criteria for incapacitating episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Furthermore, when evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).   

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

During the appeal period, the Veteran's low back disability has been rated as 20 percent disabling prior to April 13, 2009, at and 40 percent thereafter, until May 6, 2010, when a total evaluation takes effect.  

In comparing the Veteran's symptoms to the rating criteria, the Board finds support for a 40 percent rating beginning February 2, 2007.  Prior to that date, only a 20 percent evaluation is warranted and at no time is a rating higher than 40 percent called for.  The reasons behind these conclusions will be discussed below.  

The Veteran wrote in a May 2003 statement that he had "quit[e] a bit of pain," which he tried to minimize by limiting physical activity and taking over-the-counter medication.  Also, he limited his "around the house" activities because any increased activity, such as bending, caused more pain.  

In June 2003, a VA fee basis examination was conducted.  At that time, the Veteran complained of constant back pain with increased pain on a daily basis, dependent on his level of physical activity.  His activities would be reduced by the increased pain so that he could not "do much of anything" and often required assistance sitting or standing.  He could not walk more than a block, and he could not stand for long periods.  Physical examination revealed normal posture and gait.  On range of motion testing, flexion was to 90 degrees.  Extension was to 30 degrees, as was lateral flexion, and rotation was to 20 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, incoordinaton, or lack of endurance.  X-rays of the lumbar spine were "negative."  The VA examiner's assessment was lumbar spine herniated nucleus pulposus; bilateral sacroiliitis; and radiating pain down both legs.  There was also tendinitis of the lumbar spine and IVDS.  With regard to neurological findings, the VA examiner indicated that a diagnosis could not be made at present due to the normal findings.  

An October 2005 VA clinical record indicated that the Veteran had very poor lumbar motion, but specific findings in degrees were not provided.  By contrast, an April 2006 VA record reflected moderately decrease motion, again without specific numeric findings.

The Veteran underwent a second VA fee basis examination in February 2007, during which he related complaints of stiffness and weakness.  The weakness occurred constantly as often as one time per day, and lasted five to six hours.  He also had pain caused by physical activity, stress, and occurring spontaneously.  The pain was relieved by medication, rest, and hydrocodone.  He was "barely functioning" due to pain.  With regard to his functional limitations, he had difficulty tying his shoes and was unable to clean due to difficulty bending over.  Range of motion testing showed flexion limited to 60 degrees due to pain.  Extension was to 20 degrees, lateral flexion to 10 degrees on both sides and rotation to 10 degrees bilaterally.  Pain was the major factor causing limitation of motion after repetitive use.  Spine X-rays showed minimal DJD of the lumbar spine, with some sclerosis and narrowing of the SI joint bilaterally.  The examiner's assessment was degenerative joint disease (DJD) of the lumbar spine and sacroiliac joint with subjective back pain.  The examiner determined that the Veteran's back condition caused significant difficulty on standing, handling, and lifting.  

The Veteran underwent another VA examination in July 2009.  Physical examination at that time revealed ankylosis of the entire thoracolumbar spine in a neutral position.  He had no complaints of bowel or bladder symptoms related to his low back disability.  There was no abnormal sensation in the lower extremities on physical examination.  He had no numbness or paresthesias.  He complained of progressively worsening stiffness and pain, with a sharp pain radiating into his legs, usually down the left leg, but rarely down the right leg.  He also had a general severe ache.  The pain was severe and lasted 1 to 2 days.  It occurred weekly to monthly.  The Veteran also had weekly flare-ups, which involved severe symptoms lasting 1 to 2 days with unknown precipitating factors.  Medication and rest alleviated his symptoms during a flare-up.  The Veteran indicated that functional limitations during a flare-up involved needing assistance, inability to move about, stiffness, and "may be bed ridden."  He had no incapacitating episodes and did not use any assistive devices. Otherwise, his functional limitations involved ability to walk more than 1/3 mile, but less than 1 mile. 

In July 2009, the Veteran underwent follow-up with his private physician.  Physical examination showed "marked" limitation of motion of the neck, and loss of lumbar lordosis.  It was determined that the Veteran had near complete ankylosis of the entire spine.  

Overall, the evidence prior to February 2, 2007, reflects no more than moderate limitation of the lumbar spine.  Indeed, flexion, extension, and lateral flexion were almost complete at the June 2003 examination, with no additional decrease due to factors such as pain and weakness.  Moreover, motion was only moderately impaired in the April 2006 VA treatment record.  Moreover, while the Board acknowledges the October 2005 clinical report showing "very poor" lumbar motion, but in the absence of specific range of motion test results, such notation is an insufficient basis for an increase, especially in light of the totality of the evidence during the period in question.

As of February 2, 2007, however, severe limitation of motion has been demonstrated.  Indeed, the VA examination as of that date reflected significant reductions in lateral flexion and rotation, and the examiner indicated that the Veteran experienced significant difficulty on standing, handling, and lifting.  

While the evidence supports 40 percent rating from February 2, 2007, an evaluation in excess of that amount is not warranted.  

First, a 40 percent rating is the highest available schedular rating under Diagnostic Code 5292, concerning limitation of motion, and Diagnostic Code 5295, concerning lumbosacral strain.  Accordingly, a higher rating is not assignable under these Diagnostic Codes.  See 38 C.F.R. § 4.71a (prior to September 26, 2003).  Moreover, while the record reflects some time lost from work, there is no showing of incapacitating episodes of six weeks duration such as to enable a 60 percent rating under the criteria for IVDS.  Also, there is no showing of unfavorable ankylosis, even when considering functional limitation due to the DeLuca factors.  It is acknowledged that a private May 2009 evaluation shows symptoms of ankylosing spondylitis.  Nonetheless, the Veteran retained limited motion, which the May 2009 private examiner characterized as "markedly reduced" spinal motion.  On follow-up with the same private examiner in June 2009, the Veteran complained of intermittent improvement in symptoms, but continued stiffness and ongoing back pain for 1 to 2 hours in the morning.  

The Board also acknowledges that a private physician in July 2009 found "near complete ankylosis of the entire spine."  This assessment does not make clear whether "near complete ankylosis" is actually consistent with ankylosis and, if so, whether this involves favorable or unfavorable ankylosis of the thoracolumbar spine.  The Board finds that clarification from the private physician is not necessary.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).  First, the physician reported range of motion testing results, which showed "marked restriction" in neck range of motion.  The physician did not report such limitation of motion in the lumbar spine, which would indicate that such findings were not present.  Also important, the prior July 2009 VA examination revealed that the Veteran's symptoms were manifested by favorable ankylosis, and the July 2009 VA examination was in close proximity in time to the private examination.  

Accordingly, the evidence is consistent with no more than favorable ankylosis of the entire thoracolumbar spine, which is consistent with the presently assigned 40 percent rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect since September 26, 2003). 

In further finding that an evaluation in excess of 40 percent is not warranted, 
the Board also finds highly pertinent that the Veteran reported undertaking such activities as laying a concrete floor in his basement in 2008.  The Board acknowledges that the Veteran wrote in an undated testimonial statement that he hired someone else to do the remodeling and cut down the trees.  The VA outpatient treatment records, however, consistently and specifically show the Veteran's report of doing these activities himself.  To the extent his testimonial statement conflicts with the VA outpatient treatment records, the Board finds that the VA outpatient treatment records are more credible.  Of particular importance, he underwent extensive dermatological treatment due to symptoms related to his skin coming into direct contact with concrete.  The Board finds that this evidence is inconsistent with the Veteran's later assertion that he did not undertake these activities himself.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

For the above reasons, there is no support for an evaluation in excess of 40 percent for the orthopedic component of the low back disability.

Moreover, assignment of a separate rating for neurologic symptomatology is not warranted here.  In this vein, the Board recognizes the Veteran's complaints of radicular pain, with numbness and tingling, as noted in the June 2003 QTC/VA examination report.  However, neurologic examination of both lower extremities was normal, although there was radiation of pain on movement of the lumbar spine.  Straight leg raise testing (SLR) was positive bilaterally, but the examiner found that radiculopathy was absent.  With regard to the neurologic findings, the VA examiner indicated that a diagnosis could not be made at that time due to the normal findings.  

Additional neurologic complaints are seen in the record, including in a February 2004 VA emergency room (ER) report.   That report did not contain definitive neurologic findings, however, and an April 2006 VA treatment record showed a negative straight leg raise bilaterally.  A later July 2006 VA record again showed a negative straight leg raise.  Then, during the February 2007 QTC/VA examination, the Veteran complained of pain radiating down each leg characterized as an aching, sharp pain.  Physical examination showed normal motor and sensory functioning in the lower extremities; there was no sensory deficit and muscle spasm was absent.  There was no radiation of pain on movement, and straight leg testing was negative bilaterally.  

Also of importance, an August 2008 VA rheumatology examination indicates that X-ray and CT scans had not shown any findings of compromised nerve foramina or nerve roots.  Straight leg raise testing was again negative.  A subsequent September 2008 record showed normal gait.  Additional VA treatment records throughout October 2008 to February 2009 show that he displayed no gait problem and had intact sensation.  

Given the consistent absence of objective neurologic findings, the Board concludes that assignment of a separate rating for neurologic manifestations of a low back disability is not warranted.  To the extent the Veteran is shown to experience bowel symptoms, these symptoms are persistently related by the medical evidence to his service-connected Crohn's disease, rather than his low back disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).

The Board acknowledges a November 2006 letter, written by the Veteran's supervisor at work, who was "in awe and admiration" of the Veteran's ability to continue working since September 2002 despite increasing back pain.  The supervisor noted that the Veteran had taken "little" time off, but was considering using more leave to miss work to recuperate.  His walk was labored.  He winced intermittent due to pain.  He had witnessed the Veteran's condition become progressively worse over four years.  His condition was characterized by lack of flexibility, neck and shoulder stiffness, and pain medication.  Excessive time off would be justified.  

The above statement, as well as the Veteran's complaints of pain throughout the record, has been considered.  However, a higher rating is nevertheless not for application, for the reasons discussed in detail above.

Finally, the Board acknowledges a May 6, 2010, letter from a private physician indicating that the Veteran meets the criteria for a total, 100 percent evaluation.  The May 2010 physician's letter does not make clear on which date the Veteran satisfied the criteria of a 100 percent rating.  Elsewhere, as indicated, the record does not provide evidence showing that an increase was factually ascertainable prior to May 6, 2010.  An increased rating may only be assigned as of the date an increase is factually ascertainable.  See 38 C.F.R. § 3.400(o).  Thus, an increased rating is not warranted prior to May 6, 2010 letter.  

In sum, the evidence supports a 40 percent rating, but no higher, from February 2, 2007.  Prior to that time only a 20 percent evaluation is justified.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected low back disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  In fact, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A 40 percent rating, but not higher, for the herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis, is granted beginning February 2, 2007, subject to the regulations governing the payment of VA monetary benefits.

A rating in excess of 40 percent for the herniated nucleus pulposus, L5-S1, with bilateral sacroiliitis is denied, for the period from February 2, 2007, to May 6, 2010.  

____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


